           Case 3:20-cv-00103-SDD-SDJ        Document 19     03/31/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

JOHNSON                                                                CIVIL ACTION

VERSUS
                                                                       20-103-SDD-SDJ
COURTESY AUTOMOTIVE
GROUP, ET AL.


                                          RULING

          The Court has carefully considered the Motion1, the record, the law applicable to

this action, and the Report and Recommendations2 of United States Magistrate Judge

Scott D. Johnson, dated March 8, 2021, to which no objection was filed.

          The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court’s herein.

          ACCORDINGLY, the Defendants’ Rule 12(b)(6) Motion to Dismiss is hereby

GRANTED, and the claims of Plaintiff against Defendants under the Federal Trade

Commission Act and the Consumer Leasing Act are DISMISSED WITH PREJUDICE and

the claims of Plaintiff against Defendants under the Truth in Lending Act are DISMISSED

WITHOUT PREJUDICE.

          IT IS FURTHER ORDERED that Plaintiff is permitted to file an amended complaint

within 21 days of this Court’s ruling to the extent Plaintiff wishes to cure the deficiencies

of her claim under the Truth in Lending Act outlined above. Should Plaintiff decline to file

an amended complaint, her claims shall be dismissed with prejudice and judgment will be

entered in favor of Defendants.


1
    Rec. Doc. 7.
2
    Rec. Doc. 18.
        Case 3:20-cv-00103-SDD-SDJ        Document 19    03/31/21 Page 2 of 2




      IT IS FURTHER ORDERED that Defendants' Rule 12(b)(5) Motion to Dismiss, to

the extent it challenges service of process of Defendant Todd Hebert, is hereby DENIED.

      IT IS FURTHER ORDERED that Defendants’ Rule 12(b)(5) Motion to Dismiss, to

the extent it challenges service of process of Defendant Courtesy Automotive Group, is

hereby DENIED WITHOUT PREJUDICE. If Plaintiff chooses to file an amended complaint

within the 21 days allowed, she is ordered to ensure that service of her amended

complaint is perfected on Defendant Courtesy Automotive Group pursuant to Rule 4

within 21 days of filing that amended complaint.

      Finally,

      IT IS FURTHER ORDERED that Defendants' Alternative Motion for More Definite

Statement is hereby DENIED AS MOOT.

      Signed in Baton Rouge, Louisiana on March 31, 2021.




                                     S
                                    CHIEF JUDGE SHELLY D. DICK
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
